        Case 2:20-cv-00097-DPM Document 10 Filed 05/27/20 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

EDWARD D. SCHULER
ADC #140938, et al.                                          PLAINTIFFS

v.                          No. 2:20-cv-97-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                  DEFENDANTS


                                  ORDER
        1. Motion to correct the docket, Doc. 9, denied as moot.        The
docket already includes Johnson's ADC number because it was listed
on his motion for leave to proceed in forma pauperis.
        2. Motion for copies, Doc. 9, granted as modified.       The Court
directs the Clerk to send Johnson a copy of the docket sheet in this case
and a copy of the Court's 22 May 2020 Order, Doc. 8. The Court also
directs the Clerk to send Johnson a copy of the docket sheet in E.D. Ark.
Case No. 2:20-cv-103-DPM and the Court's 20 May 2020 Order in that
case.    Doc. 7.   If, after reviewing the dockets and Orders, Johnson
needs copies of other papers, then he may request them in another
motion. Because the Court consolidated Johnson's case, any motion
should be filed only in this case.
 Case 2:20-cv-00097-DPM Document 10 Filed 05/27/20 Page 2 of 2



So Ordered.



                            D .P. Marshall Jr.
                            United States District Judge




                              -2-
